                   Case 1:18-cv-01423-CKK Document 10-4 Filed 10/12/18 Page 1 of 2




From:                               Flack, Jill D:(PHI) <jdflack@pepcoholdings.com>
Sent:                               Thursday, January 18, 2018 6:51 PM
To:                                 Loretta Townsend
Cc:                                 Gentry-May, Karen Y:(PEPCO)
Subject:                            Linda Epps-follow up


Dear Ms. Townsend:

This is in follow up to our communication in December regarding your client, Linda Epps. As I conveyed to you, the
company will provide Ms. Epps with the opportunity to identify open and available positions within the Company for
which she believes she may be qualified. As you are aware, the position Ms. Epps held prior to going off work on short
term and then long term disability in 2006 no longer exists. Therefore, Ms. Epps must identify a position or positions for
which she believes she is otherwise qualified and able to perform the essential functions, with or without reasonable
accommodation.

Ms. Epps is encouraged to utilize the Exelon Career Opportunity System (available to her through Exelon’s website) to
search for positions that may meet her experience, qualifications and any restrictions. She will have until April 20, 2018,
or approximately 60 days, to identify such positions. Should she wish to be considered for any positions, Ms. Epps will
be expected to work with our Occupational Health Services (OHS) Department and Human Resources. Ms. Epps will be
required to provide OHS with medical information regarding her ability to work in any identified position, as well as any
restrictions or recommended modifications by her physician(s). It may be necessary for OHS staff to communicate with
Ms. Epps’s health care providers regarding her medical status and her ability to perform the functions of any identified
positions. OHS may request that Ms. Epps sign a release so that OHS may obtain medical information from her providers
and/or schedule a medical examination. Ms. Epps’s cooperation and the cooperation of her health care providers is
essential to this process.

For any position Ms. Epps may wish to be considered for, she will have to successfully meet all pre‐employment
requirements, including testing requirements. Since Ms. Epps held a bargaining unit position prior to going off work in
2006; consideration for union positions will have to comport with provisions of the IBEW Local 1900‐Pepco contract.

Importantly, if an alternative available position is not identified and/or Ms. Epps is not determined to meet the
qualifications for the position by April 20, 2018, her employment will be terminated, in accordance with applicable
company procedures and the union contract.

Karen Gentry‐May, Principal HR Business Partner, will serve as Ms. Epps’s point of contact in HR should Ms. Epps have
questions regarding open positions or any aspects of the process as explained above. Ms. Gentry‐May can be reached
at the email address above or by phone (202) 872‐2218.

Please let me know if you have any questions. Should you wish to discuss the process further, do not hesitate to call
me. Otherwise, please reply to my email to indicate your receipt and understanding of the process, as outlined above.

Sincerely,

Jill Flack



*******************************
Jill D. Flack | Assistant General Counsel
                                                             1
                 Case 1:18-cv-01423-CKK Document 10-4 Filed 10/12/18 Page 2 of 2

Exelon (BSC) | Legal Services
Labor, Employment and Employee Benefits
701 Ninth Street N.W. | Washington, DC 20068
o: 202-872-2756 or 2-2756
email: jdflack@pepcoholdings.com




                                                2
